United States Court of Appeals
                     For the First Circuit


No. 08-2056

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                         JASON GERHARD,

                      Defendant, Appellant,


No. 08-2300

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                        CIRINO GONZALEZ,

                      Defendant, Appellant,


No. 08-2450

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          DANIEL RILEY,

                      Defendant, Appellant.


                          ERRATA SHEET

     The opinion of this Court issued on July 30, 2010, is
amended as follows:

     On page 9, line 20, "riles" is changed to "rifles".

     On page 11, line 7, "2009" is changed to "2007".